Parker, O. J.
(concurring)—While I concurred with the majority of Department Two upon the former hearing, further reflection has convinced me of the error of that conclusion. I am moved to concur in the result reached in the opinion of Judge Mackintosh, more because of what seems to me would be the appalling nature of the catastrophe which would result from the breaking of the proposed reservoir, than because of the probability of such break occurring. If the breaking of the proposed reservoir would probably result in comparatively small damage and no loss of life, I would not demand proof of its safety with a high degree of. certainty; but in view of what now seems to me would be the appalling result of such breaking, I would want the necessity of its location there, and its safety, to be proven beyond all doubt, before withholding the injunctive relief prayed for. I think the evidence falls short of satisfying this view of judicial duty in this case. I therefore now concur in the conclusion reached by the majority opinion of the court sitting En Banc.